                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  BUCKEYE TREE LODGE AND                              Case No. 16-cv-04721-VC
  SEQUOIA VILLAGE INN, LLC, et al.,
                 Plaintiffs,                          ORDER DENYING MOTION TO
                                                      STRIKE
           v.
                                                      Re: Dkt. No. 195
  EXPEDIA, INC., et al.,
                 Defendants.

       The motion to strike is denied. The summary judgment hearing is still three months away,

and trial is still five months away. Furthermore, Dr. Dennis’s revised report doesn’t present any

new substantive opinion, doesn’t appear to present significant new issues relating to

admissibility under Daubert, and will potentially allow the Court to better adjudicate the case.

For these reasons, the plaintiffs’ failure to introduce the revised opinion prior to the expert report

deadline is harmless error.

       If the defendants wish to depose Dr. Dennis regarding the revisions to his report, they

may do so prior to March 2, 2020 (but for no longer than two hours).

       IT IS SO ORDERED.

Dated: January 24, 2020
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge
